            Case 7:20-cv-00215-ADA Document 6 Filed 10/21/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                               MIDLAND/ODESSA DIVISION


 T.F. b/n/f LEAH F. & TED F., and,            §
 LEAH F. & TED F., Individually,              §
      Plaintiffs,                             §
                                              §
 v.                                           §     NO. MO:20-CV-00215 DC
                                              §
 GREENWOOD INDEPENDENT                        §
 SCHOOL DISTRICT and EDWARD                   §
 ARIEL ELLIOTT, Individually,                 §
    Defendants.                               §




                                    ORDER TO TRANSFER

        The above-named and numbered case is transferred from the docket of U.S. District Judge

David Counts to the docket of U.S. District Judge Alan D. Albright, both judges having consented

to the transfer.

        It is therefore ORDERED the above-named and numbered case is hereby TRANSFERRED

to the docket of U.S. District Judge Alan Albright. Pursuant to the Order Assigning the Business

of the Court, the Clerk shall credit this case to the percentage of business of the receiving Judge.

All Orders shall remain in effect unless otherwise ordered by Judge Albright.

        It is so ORDERED.

        SIGNED this 21st day of October, 2020.




                                             DAVID COUNTS
                                             UNITED STATES DISTRICT JUDGE
